DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “wherein the dual light source and the camera are focused toward the beam splitter” (line 6-7) is vague and renders the claims indefinite. A term of “focus, focusing or focused” refers to a light refracting process by an optical refractive element. A light beam can be “focused”, but components of light source and the camera cannot be “focused”. More, focusing/focused processes need optical refractive elements (e.g., lens/lenses) to perform the focusing/focused processes, which is not specified and omitted in the claim; such omission amounting to a gap between the necessary structural connections, See MPEP § 2172.01. It is not clear which lens/lenses are used to perform the focusing/focused processes. Is the magnifying lens (in line 3), or other lens/lenses performing the focusing/focused processes?
Further, the term of “wherein the dual light source and camera are oriented to substantially the same field of view of the target tissue after passing through the beam splitter” (line 7-9) is vague and renders the claims indefinite. The cited language appears claim that the dual light source and camera may “passing through the beam splitter”, which is not correct.

Claims 2-10 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Romanowski et al (US 20180024341).

Regarding Claim 1, Romanowski teaches a loupe-based surgical device for fluorescent and visible light visualization of tissue resection (abstract; fig. 1(A, B); fig. 3 and fig. 5), comprising:

a. at least one loupe housing body with a magnifying lens placed therein to allow a user to view a target tissue area of a subject (fig. 1(A, B) and fig. 5, housing body with eyepieces; fig. 3, 218—objective lens, 309 –ocular lenses; 321—specimen); and 

b. a mounted visualization aid on the housing body (fig. 1(A, B) and fig. 5, loupe and housing body; fig. 3, 303, 306, 106, 348, 103), the aid comprising 
a dual light source (fig. 4, 106—dual 780 LED; or fig. 2, 106, 112), 
a beam splitter (fig. 3, 324, 342), and 
a camera (fig. 3, 348, 103), 

wherein the dual light source and the camera are focused toward the beam splitter (fig. 3, 106, 348) and further wherein the dual light source and camera are oriented to substantially the same field of view of the target tissue after passing through the beam splitter (fig. 3, 106, 348, 103, 309, ---light beam paths from 309, 106, 248, 103 are aligned to specimen 321 after passing through the beam splitter 303).

Regarding Claim 2, Romanowski teaches the device of claim 1, further comprising a zoom lens and an optional filter between the camera and the beam splitter (fog. 3, 351, 330-filters; ¶[0051], line 1-12, The total magnification was variable from 8x-56x with an installed 1 x NA 0.10 objective lens 218; ¶[0056], line 1-10, augmented microscope 100. Visible, NIR, and augmented images; which exemplifies the exact view through the ocular of the augmented microscope 100 in real time. Co-registration was retained throughout imaging with variable magnification and focusing).

Regarding Claim 3, Romanowski teaches the device of claim 2, wherein the camera is connected to a computer (fig. 3, 103, 212).

Regarding Claims 4-5, Romanowski teaches the device of claim 1, further comprising hinged filters at the viewing end of the loupe housing body; wherein the hinged filters also comprises ND filter films (--use of ND filters at  viewing ends of loupes is well known in the art; see link of ND filters for loupes: 
https://www.google.com/search?sa=N&source=univ&tbm=isch&q=ND+filters+for+loupes&fir=AjLD8TS2nhxqaM%252CFnLuryM7BU29M%252C_%253BL1XRvxuQ9iISWM%252CyNVO4CKd995SdM%252C_%253B_2KYU-wvRsLM3M%252CFnLuryM-7BU29M%252C_%253BwLVrUt-ghpnz3M%252CwpVnuty-gvD6YM%252C_%253BQQjzIlUHf3SZWM%252CqOKSutqZiWhoqM%252C_%253BHQnOxKZI2COspM%252CwhMrn6qAssjwxM%252C_%253Bhoj9ETreva396M%252CwhMrn6qAssjwxM%252C_%253BLitmGJvlZ_i1LM%252CWnzId2Dljah-RM%252C_%253Bi5zIgtd2DaaYzM%252CFnLuryM-7BU29M%252C_%253Bd8XYS9P4XdggrM%252CwpVnutygvD6YM%252C_&usg=AI4_kS4i3XlLw0Q04DwrM0Xg7Fj5TaVew&ved=2ahUKEwib666HnoD3AhWpoHIEHQUEBwM4ChCMmQR6BAghEAI&biw=1536&bih=818&dpr=1.25


One would have been motivated to have the ND filter in systems for a purpose of adjusting light intensities.

Regarding Claim 6, Romanowski teaches the device of claim 1, wherein the dual light source emits individually or simultaneously visible light and a wavelength of light to excite a fluorescent dye (fig. 3, 106, LED, excitation source; ¶[0047], line 1-14, Dual 780 nm LED 106 (e.g., with radiation power of 350 mW or higher) can be used to provide excitation for fluorescence of near infrared dyes or agents, such as ICG).

Regarding Claim 7, Romanowski teaches the device of claim 6, wherein the dual light source is connected to a control unit that is optionally connected to a foot pedal (¶[0037], line 1-12, Fluorescence excitation and recording can be under user control, allowing it to be turned on and off as appropriate; --using a foot pedal as an “on/off switch” is well known in the art. One would have been motivated to have the foot pedal switch in systems for a purpose of easy operating.

Regarding Claim 8, Romanowski teaches the device of claim 6, wherein the wavelength of light is selected to excite a fluorescent protein selected from a group consisting of indocyanine 5-ALA, methylene blue, green (ICG), blue fluorescent protein (BFP), Tetramethylrhodamine Isothiocyanate (TRITC), cyan fluorescent protein (CFP), wild-type green fluorescent protein (WTGFP), green fluorescent protein (GFP), fluorescein isothiocyanate, yellow fluorescent protein (YFP), Texas Red (TXRED) and cycanine (CY3.5) (¶[0047], line 1-14, Dual 780 nm LED 106 (e.g., with radiation power of 350 mW or higher) can be used to provide excitation for fluorescence of near infrared dyes or agents, such as ICG; ¶[0050], line 1-6, augmented microscope 100 with regard to NIR imaging using ICG. A stock ICG solution (Cardio green, Sigma Aldrich, St. Louis, Mo.)).

Regarding Claim 9, Romanowski teaches the device of claim 1, further comprising a lens between the dual light source and the beam splitter (fig. 3, 106, 315, 303).

Regarding Claim 10, Romanowski teaches a method for visualizing tissue resection, comprising: 

a. administering a fluorescent dye to a subject receiving tissue resection (fig. 3, 106, 321; ¶[0047], line 1-14, Dual 780 nm LED 106 (e.g., with radiation power of 350 mW or higher) can be used to provide excitation for fluorescence of near infrared dyes or agents, such as ICG; ¶[0050], line 1-6, augmented microscope 100 with regard to NIR imaging using ICG. A stock ICG solution (Cardio green, Sigma Aldrich, St. Louis, Mo.)); 

b. placing the device of claim 1 on a surgical user operating on the subject (¶[0026], line 1-18, augmented imaging can be employed to deliver a variety of diagnostic information, whether prerecorded or acquired in real time, which can be merged with real images of the surgical field); and 
c. operating the camera and the dual light source to allow the surgical user to visualize tissue resection in the subject (fig. 3,348, 103, 106, 321, 115-image display; ¶[0045], line 1-10, The augmentation module 403 enables a live acquisition of the augmented images as seen by the operator, for record keeping or real-time display).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872